                                                                                    E-FILED
                                                     Thursday, 01 August, 2019 12:20:23 PM
                                                               Clerk, U.S. District Court, ILCD
                  UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS

JERRY L. MITCHELL,                 )
                                   )
                 Plaintiff,        )
                                   )
     v.                            )       19-CV-1260
                                   )
ROB JEFFREYS, et al.,              )
                                   )
                 Defendants.       )

          MERIT REVIEW AND CASE MANAGEMENT ORDER

       The plaintiff, proceeding pro se, and currently an inmate
within the Illinois Department of Corrections at the Illinois River
Correctional Center (“Illinois River”), was granted leave to proceed in
forma pauperis. The case is now before the Court for a merit review
of the plaintiff’s claims contained within his complaint. The Court
is required by 28 U.S.C. § 1915A to “screen” the plaintiff’s
complaint, and through such process, to identify and dismiss any
legally insufficient claim or the entire action, if warranted. A claim
is legally insufficient if it “(1) is frivolous, malicious, or fails to state
a claim upon which relief may be granted; or (2) seeks monetary
relief from a defendant who is immune from such relief.” 28 U.S.C.
§ 1915A.
      In reviewing the complaint, the Court accepts the factual
allegations as true, liberally construing them in the plaintiff’s favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).
      The plaintiff filed this suit under 42 U.S.C. § 1983. “[I]n order
to bring a claim under this section, the plaintiff must show two
elements: (1) the party against whom the claim is brought qualifies
as a ‘person acting under the color of state law’; and (2) the conduct
alleged amounted to a deprivation of rights, privileges, or

                                       1
immunities under the Constitution or the laws of the United
States.” Tom Beu Xiong v. Fischer, 787 F.3d 389, 397 (7th Cir. 2015).

     The plaintiff alleges that the named defendants violated his
Constitutional rights, in that, they failed or refused to provide him
with information regarding the potential side-effects and risks for
the experimental prescription drugs that he is taking. The plaintiff
contends that he has experienced ill side-effects from taking the
drugs, but his condition is being ignored.

      Contrary to the plaintiff’s assertion, there is no Constitutional
right to receive information regarding the potential risks and side-
effects from prescription medication. In addition, simply denying a
grievance is not a sufficient basis upon which to hold a prison
official liable under § 1983. Owens v. Hinsley, 635 F.3d 950, 953
(7th Cir. 2011); Wilkins v. Illinois Dep’t of Corrections, 2009 WL
1904414, * 9 (S.D. Ill. July 1, 2009); George v. Smith, 507 F.3d 605,
609 (7th Cir. 2007). Therefore, the plaintiff’s Complaint fails to state
a claim upon which relief can be granted against Defendants
Jeffreys, Hammers, Howerter, and Meaker.

      However, the plaintiff’s complaint does state a claim upon
which relief can be granted as to Defendant Dr. Osmundson.
According to the plaintiff, he informed Dr. Osmundson of the ill
side-effects that he was experiencing as a result of taking the
medication prescribed to him by Dr. Osmundson, but Dr.
Osmundson ignored his physical ailments that he sustained as a
result of taking the medication and instructed the plaintiff to
continue to take the medication. If the plaintiff’s allegations are
true, Dr. Osmundson’s inaction could constitute deliberate
indifference to a serious medical need in violation the plaintiff’s
Eighth Amendment rights, and the Court will allow the plaintiff to
proceed on that claim.

IT IS, THEREFORE, ORDERED:

      1.   Pursuant to its merit review of the plaintiff’s Complaint
under 28 U.S.C. § 1915A, the Court finds that the plaintiff’s
Complaint states an Eighth Amendment deliberate indifference
claim against Defendant Dr. Osmundson. Any additional claims
shall not be included in the case except at the Court’s discretion

                                   2
and on a motion by a party for good cause shown or pursuant to
Federal Rule of Civil Procedure 15.

     2.   The Clerk of the Court is directed to effect service of
process on Dr. Osmundson pursuant to the Court’s standard
procedures.

      3.   The Clerk of the Court is further directed to dismiss all
other named Defendants for failure to state a claim against them
upon which relief can be granted. 28 U.S.C. § 1915A; Fed. R. Civ.
Pro. 12(b)(6).

      4.   This case is now in the process of service. The plaintiff is
advised to wait until counsel has appeared for the defendant before
filing any motions, in order to give the defendant notice and an
opportunity to respond to those motions. Motions filed before
defendant’s counsel has filed an appearance will generally be denied
as premature. The plaintiff need not submit any evidence to the
court at this time, unless otherwise directed by the Court.
       5.   The Court will attempt service on the defendant by
mailing the defendant a waiver of service. The defendant has sixty
(60) days from the date the waiver is sent to file an answer. If the
defendant has not filed an answer or appeared through counsel
within ninety (90) days of the entry of this Order, the plaintiff may
file a motion requesting the status of service. After the defendant
has been served, the Court will enter an Order setting discovery and
dispositive motion deadlines.
      6.   With respect to a defendant who no longer works at the
address provided by the plaintiff, the entity for whom that
defendant worked while at that address shall provide to the clerk
said defendant’s current work address, or, if not known, said
defendant’s forwarding address. This information shall be used only
for effectuating service. Documentation of forwarding addresses
shall be retained only by the clerk and shall not be maintained in
the public docket nor disclosed by the clerk.
      7.   The defendant shall file an answer within sixty (60) days
of the date the waiver is sent by the clerk. A motion to dismiss is
not an answer. The answer should include all defenses appropriate
under the Federal Rules. The answer and subsequent pleadings
                                   3
shall be to the issues and claims stated in this opinion. In general,
an answer sets forth the defendant’s positions. The Court does not
rule on the merits of those positions unless and until a motion is
filed by the defendant. Therefore, no response to the answer is
necessary or will be considered.
      8.    This district uses electronic filing, which means that,
after defense counsel has filed an appearance, defense counsel will
automatically receive electronic notice of any motion or other paper
filed by the plaintiff with the clerk. The plaintiff does not need to
mail to defense counsel copies of motions and other papers that the
plaintiff has filed with the clerk. However, this does not apply to
discovery requests and responses. Discovery requests and
responses are not filed with the clerk. The plaintiff must mail her
discovery requests and responses directly to the defendants’
counsel. Discovery requests or responses sent to the clerk will be
returned unfiled, unless they are attached to and the subject of a
motion to compel. Discovery does not begin until defense counsel
has filed an appearance and the court has entered a scheduling
order, which will explain the discovery process in more detail.
     9.   Counsel for the defendant is hereby granted leave to
depose the plaintiff at his place of confinement. Counsel for the
defendant shall arrange the time for the deposition.
      10. The plaintiff shall immediately notify the court, in
writing, of any change in his mailing address and telephone
number. The plaintiff’s failure to notify the Court of a change in
mailing address or phone number will result in dismissal of this
lawsuit, with prejudice.
      11. If a defendant fails to sign and return a waiver of service
to the clerk within thirty (30) days after the waiver is sent, the
Court will take appropriate steps to effect formal service through
the U.S. Marshals service on that defendant and will require that
defendant to pay the full costs of formal service pursuant to Federal
Rule of Civil Procedure 4(d)(2).
     12. The Clerk of the Court is directed to enter the standard
qualified protective order pursuant to the Health Insurance
Portability and Accountability Act.


                                  4
       Entered this 1st day of August, 2019



__________/s/ Harold A. Baker_____________________
               HAROLD A. BAKER
        UNITED STATES DISTRICT JUDGE




                        5
